UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

a eee pet ne ee Hh a x

L & LEUNG LEATHERWARE LTD.,

Plaintiff, 17-cv-7374 (PKC)

-against-
ORDER

COLLECTION XILX LTD. and
LISA NUNZIATA, —

Defendants.
ee ee ne ee ee a x

CASTEL, U.S.D.J.
For the reasons stated on the record at the February 27, 2020 proceeding,
defendants’ motion to dismiss the action pursuant to New York Business Corporation Law

§ 1312 is denied. (See Feb, 27, 2020 Tr.) The Clerk is directed to terminate the motion (Doc

SO ORDERED. ZEjpae

P. Kevin Castel
United States District Judge

60).

Dated: New York, New York
February 27, 2020

 
